Citation Nr: 1128445	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-20 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a disability of the left shoulder, to include as secondary to service-connected residuals of a crush injury to the left hand/fingers.  


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel











INTRODUCTION

The Veteran had active service in the United States Air Force from November 1960 to November 1964.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The Veteran in this case is currently unrepresented.  The Veteran had sought to name a one-time agent to represent him in this matter; however, the RO did not accept the individual, a Ms. [redacted], as the Veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran in this case contends that he developed a chronic left shoulder disability as secondary to his service-connected left hand disorders.  The Veteran experienced a crush injury to his left hand while in service, and endured a lengthy hospitalization due to surgical complications.  At present, he is rated as having residuals of a left fifth finger fracture that is analogous to amputation.  A ten percent rating is assigned for this condition, as well as separate 10 percent evaluations for skin graft residuals on the fourth left finger and for residuals scars from skin grafts on the left forearm (all associated with the crush injury).  The current combined disability rating is 30 percent, and all service-connected disabilities are located on the left upper extremity.  

Essentially, the Veteran contends that he experiences pain in his left shoulder and that it has radiated from his service-connected hand disability.  He maintains that working with his left upper extremity has become more difficult as a result of the problems with his service-connected finger disability, and alleges that pain is worse in the shoulder and other parts of the left extremity when the weather is colder.  It is implicit in these allegations that the Veteran believes that there is potential disability in his left shoulder as a result of the service-connected finger/hand.  

The Veteran was denied service connection for a left shoulder disability on the basis of the evidentiary record not showing that a current disability was present.  The Board notes that the Veteran has alleged pain in the left arm/shoulder, and a May 2010 VA clinical note does include a general reference to the Veteran having radiculopathy.  That is, this clinical note lists radiculopathy in the medical history; however, there is no specification as to the exact location of this condition and/or its etiology.  Nonetheless, given the Veteran's allegations of pain and sensation abnormalities dependent on the weather, as well as the general mentioning of radiculopathy, there is at least some evidence of a potential chronic disability in the left shoulder.  As this is the case, the Veteran should be scheduled for a comprehensive VA examination to determine if any current disability in the left shoulder is related to service-connected residuals of the left hand crush injury, to include the separately established 10 percent disabilities of the left fifth finger, fourth finger, and forearm.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for a VA examination to determine the etiology of any current left shoulder disability.  In this regard, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left shoulder disability was caused or worsened beyond the natural course of the disease process by the service-connected residuals of a left hand crush injury, to include the skin graft residuals on the fourth finger and forearm, and the loss of use of the fifth left finger.  A rationale should accompany any opinion provided.  

3.  Following the directed development, the RO must conduct a de novo review of the claim for service connection on the merits.  Should the claim be denied, issue an appropriate statement of the case to the Veteran and return the claim to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


